DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 15 are pending.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the catch" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be examined as “a catch”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 15  are rejected under 35 U.S.C. 103 as being unpatentable over Arens (EP 0289880 A2).
Regarding Independent Claim 1, Arens teaches a tyre tread cleaning mat (Fig. 1), a grating (finished grate, 1) made of a material with brushes (17/21) in a form of strips (Fig. 1) placed in grating meshes (Annotated Fig. 1), with bristle (bristle material, 21) fixed in the strips (17) and protruding above an upper surface (Annotated Fig. 1) of the grating (1), wherein the brushes (21) in the grating are fixed in a supporting structure (longitudinal rods, 2) combined with the grating (1; Fig. 1), with seats (recess, 7) in the supporting structure (2) with embedded brushes (insert strips, 17) and seats (7) with embedded flat bars (web, 5) that make the grating (Fig. 1), wherein the supporting structure (2) has a form of strips (Fig. 1) with seats (7) for embedding the brushes (17/21) profiled alternately along their length and seats (7) where the flat bars (5) that make the grating (Fig. 1) are inserted, wherein an upper surface of the flat bars (5) is welded to a surface of the strips (2) adjacent to them which make the bottoms of the seats (7) for the flat bars (5).  

    PNG
    media_image1.png
    386
    681
    media_image1.png
    Greyscale

Arens does not teach the mat made of hot-galvanised steel or a hot-galvanised steel supporting structure, however, it would have been obvious  to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mat of Arens to further include the mat made of hot-galvanised steel or a hot-galvanised steel supporting structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use  of the mat.
Further, Arens does not teach the brushes in a form of cubes, however, it would have been obvious  to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mat of Arens to further include the brushes in a form of cubes, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Lastly, regarding “the flat bars is welded”, the limitation recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113
Regarding Claim 2, Arens teaches the tyre tread cleaning mat (Fig. 1) wherein the mat (Fig. 1) is composed of rectangular grating with rectangular meshes (Annotated Fig. 1).  
Regarding Claim 3, Arens teaches the tyre tread cleaning mat (Fig. 1) wherein the grating (1) is in a form of a framework with flat bars (5) arranged one next to another and with bars (holding elements, 3) crossing them at a right angle (Fig. 1).  
Regarding Claim 4, Arens teaches the tyre tread cleaning mat (Fig. 1) wherein in one mesh of grating (Annotated Fig. 1) one brush (17) is placed, wherein individual, selected meshes of grating (Annotated Fig. 1) can remain empty (a user can select which meshes to file as they are inserted as needed).  
Regarding Claim 5, Arens teaches the tyre tread cleaning mat (Fig. 1) wherein the supporting structure (2) has a form of many parallel strips (Fig. 1), wherein one strip (on strip of structure, 2) holds one row of meshes (Annotated Fig. 1).  
Regarding Claim 6, Arens teaches the tyre tread cleaning mat (Fig. 1) wherein along the longest side of each strip (2) there are the profiled upward oriented seats (7) located.
Arens does not teach wherein the -7-Attorney Docket: SZCZ01 brushes and the downward oriented seats are fixed, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mat of Arens to further include  the -7-Attorney Docket: SZCZ01brushes and the downward oriented seats are fixed since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding Claim 7, Arens teaches the tyre tread cleaning mat (Fig. 1) wherein the seats (7) for the brushes (17) and the seats (7) for the flat bars (5) in the strips are arranged alternately (Fig. 1) - a one seat (7) for the brush (17) between the seats (7) for the adjacent flat bars (5).  
Regarding Claim 8, Arens teaches the tyre tread cleaning mat of claim 1 as discussed above.
Arens does not explicitly teach the mat comprises the 2 - 5 mm thick and 20 - 70 mm wide flat bars (la), the 0.5 - 1.0 mm thick and 20 - 70 mm wide strip (3), and the 2 - 5 mm diameter bars (lb), however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mat of Arens to further include explicitly teach  the 2 - 5 mm thick and 20 - 70 mm wide flat bars (la), the 0.5 - 1.0 mm thick and 20 - 70 mm wide strip (3), and the 2 - 5 mm diameter bars (lb), as since such a modification would have involved a mere change in the
size of a component. A change in size is generally recognized as being within the level of
ordinary skill in the art.
Regarding Claim 9, Arens teaches the tyre tread cleaning mat (Fig. 1) wherein a rectangle of the brush (17) in the strip (2) is fixed by the catch (26) formed on its lower surface in a form of two noses (Fig. 3) resting on feet (8), arranged in parallel to one another and oriented in the opposite directions (Fig. 3), wherein one nose ( 26) overlaps one edge and the other nose (26) overlaps the other (Fig. 3), opposite edge of a rectangular hole (Annotated Fig. 5) made in each seat (7) of the strip (2).  

    PNG
    media_image2.png
    350
    550
    media_image2.png
    Greyscale

Regarding Claim 10, Arens teaches the tyre tread cleaning mat (Fig. 1) wherein the rectangle of the brush (17; Fig. 1) along its whole side edges has tabs (Annotated Fig. 5) which overlap the opposite edges of the seat (7) side walls what stabilises a position of the rectangle brush (17)  in the supporting structure (2), wherein the rectangle of the brush (17) along its whole side edges has tabs (Annotated Fig. 5) which overlap the opposite edges of the seat (7) side walls what stabilises a position of the rectangle (17) in the supporting structure (2), and wherein the rectangle of the brush (17) with the catch (26) is made as one element (Fig. 6).  
Regarding Claim 11, Arens teaches the tyre tread cleaning mat (Fig. 1) wherein the brushes (17) in the grating (Annotated Fig. 1) are arranged in all meshes (Annotated Fig. 1) or in a chessboard pattern, wherein the brush (17) is made of bristle material (Paragraph [0001]), wherein the rectangle of the brush (17) with the catch (26) is made as one element (Fig. 6).  
Arens does not teach the brush made of plastic, however, it would have been obvious to one having ordinary skill n the art before the effective filing date of the claimed invention to modify the mat of Arens to further include the brush made of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the mat.
Regarding Claim 12, Arens teaches the tyre tread cleaning mat (Fig. 1) wherein the brushes (17) in the grating (Annotated Fig. 1) are arranged in all meshes (Annotated Fig. 1) or in a chessboard pattern.  
Regarding Claim 13, Regarding “the tyre tread cleaning mat  wherein creating a supporting structure for the brushes, in a form of the strips welded with the grating, accelerates the mat production process”, the limitation recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113
Regarding Claim 14,  and the limitation “wherein combining the supporting structure of the brushes with the grating by welding eliminates the problem of premature erosion”, the claims fails to positively claim a structure of the mat but recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113
Regarding Claim 15,  and the limitation “wherein the mat allows a transfer of much higher loads caused by the vehicle wheels onto the cleaning components, wherein a more stable structure enables equipping the cleaning grating with anti-slip elements at sloped ramps and with drying elements”, the claims fails to positively claim a structure of the mat and instead recites the intended use of the mat and it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U. S. Patent No. 7,163,351 B1 to Shaver  teaches a tire cleaning apparatus for a vehicle passing over the tire cleaning apparatus in order to remove dirt and debris from the tires of the vehicle. The tire cleaning apparatus includes at least one tire-cleaning frame, which is formed from a plurality of upper C-shaped beams, which are secured to a plurality of lower C-shaped beams in a rectilinear grid-shaped pattern. Sidewalls of the upper C-shaped beams, which project upwardly and channels formed in the upper C-shaped beams allow for the collection of dirt and debris, and also provide for the drainage of water. Similar sidewalls of the lower C-shaped beams engage the ground for secure positioning of the tire-cleaning frame. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723